Citation Nr: 9908399	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94 - 20 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1975, including service in the Republic of Vietnam from 
July 1969 to August 1970, and from August 1971 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1993 from 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied a rating in excess 
of 30 percent for the veteran's service-connected post-
traumatic stress disorder (PTSD).  During the pendency of 
this appeal, a rating decision of April 1994 granted an 
increased rating of 50 percent for the veteran's PTSD, and 
he continued his appeal for a higher evaluation.

In a Board decision of September 1996, the case was 
Remanded to the RO for additional development of the 
medical evidence, to include another special VA psychiatric 
examination to determine the current nature, extent and 
degree of social and industrial impairment stemming from 
the veteran's service-connected PTSD.  The requested 
development has been satisfactorily completed, and the case 
is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  The clinical and other data establish that the 
veteran's service-connected PTSD is not currently 
productive of occupational or social impairment sufficient 
to warrant assignment of a rating in excess of 50 percent 
under the criteria in effect prior to or on and after 
November 7, 1996.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.130, 
Diagnostic Code 9411 (from November 7, 1996); 4.132, 
Diagnostic Code 9411 (prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  
38 U.S.C.A. §  5107(a) (West 1991).  A claim for an 
increased rating is generally well grounded when the 
appellant indicates that he has suffered an increase in 
disability.  Proscelle v. Derwinski,  2 Vet. App. 629 
(1992);  Drosky v. Brown, 10 Vet. App. 251 (1997).  We 
further find that the facts relevant to the issue on appeal 
has been properly developed and that the statutory 
obligation of VA to assist the veteran in the development 
of his claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the 
RO has obtained available evidence from all sources 
identified by the veteran, that he has been afforded a 
personal hearing at the RO in December 1994, and that he 
underwent comprehensive VA psychiatric examination and 
psychological testing in connection with his claims in 
February 1993 and in July 1997.  On appellate review, the 
Board sees no areas in which further development might be 
productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the 
veteran's PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that 
the most current evidence of record is not adequate for 
rating purposes.  Moreover, the case presents no 
evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to that disability.

Entitlement to a Rating in Excess of 50 Percent for PTSD 

I.  The Evidence

A rating decision of April 1991 granted service connection 
for PTSD, rated as 30 percent disabling, and that decision 
was not appealed.  A routine future examination of the 
veteran was scheduled in December 1992. 

Outpatient treatment records from the VAMC, West Side, show 
that the veteran was seen on numerous occasions for a 
variety of complaints involving respiratory disorders, 
hearing defects, and allergies.  Outpatient treatment 
records from the Day Treatment Center, dated from August 
1991 to September 1993, show that the veteran began 
attending that facility in June 1989, and that he was 
subsequently seen on a regular basis for PTSD-related 
complaints, including his unwillingness to work in a 
factory job, his desire to revisit Vietnam, and his 
dissatisfaction with his social life, his marital status, 
his relations with others, his lack of education, his state 
of health, his employment status, and all other aspects of 
his life.  Other entries show that he complained of 
nervousness, occasional depression, and intermittent vague 
flashbacks and dreams related to combat.  He was seen on a 
weekly basis for individual therapy, and prescribed 
Mellaril, .25 mgs. daily, and Alprazolem, .5 mgs. daily. 

A report of VA psychiatric examination, conducted in 
February 1993, cited the veteran's statement that he had 
not been hospitalized for treatment of PTSD, but continued 
to participate in a Day Treatment Center at the VAMC, West 
Side.  The examination report recorded the veteran's 
complaints of financial insecurity, of being unemployed, 
and of not having any social life due to his "fears".  
Mental status examination was reported in full, and 
revealed that the veteran was well-oriented, with soft-
spoken speech and a noticeable tremor of the legs.  He 
described himself as a passive person, but capable of 
internal anger, irritability and being retaliative.  His 
memory was intact, although the veteran stated that he 
"can't read" or retain information.  Calculation was 
poor, which the veteran ascribed to poor concentration, but 
abstracting ability was adequate.  He related an 
exaggerated startle response, feelings of being "watched" 
by others, and feelings of insecurity, inferiority, guilt, 
fear of heights, absent libido, and intermittent appetite.  
The examiner noted that the veteran was competent for VA 
purposes, and the diagnosis was PTSD.  However, the VA 
psychiatric examination of February 1993 failed to provide 
an opinion as to the social and industrial impairment 
resulting from the veteran's PTSD, and no Global Assessment 
of Functioning (GAF) Score was provided.  

A rating decision of March 1993 confirmed the veteran's 30 
percent evaluation for PTSD, and he appealed, seeking an 
increased evaluation for that disability.

A personal hearing was held before a Hearing Officer at the 
RO in December 1994.  The veteran's representative read the 
report of VA psychiatric examination conducted in February 
1993 into the record.  The veteran testified that he was 
currently prescribed Thorazine and Xanax; that he had 
combat-related and noncombat-related dreams almost every 
month; that he has lived in an apartment since leaving 
service, initially with his brother and a nephew; that he 
doesn't date or go to parties, but attends the West Side 
VAMC outpatient clinic, where he participates in the 
chorus; that he last worked in 1981; that he discontinued 
using alcohol in 1987; and that he feels that he could not 
work or be around people because of the stress.  He further 
testified that when he attended the West Side VAMC 
outpatient clinic, he talked to people and participated in 
party and dinner preparations, practicing and planning for 
chorus performances, and his regular therapy group, 
medication group, current events group, and occupational 
therapy group activities.  He subsequently testified that 
he had combat-related dreams twice a month; that he could 
not live with another person because he is too nervous; 
that he has trouble sleeping at night; that he cannot be 
around people or work because of his nerves and the stress, 
and because it is hard for him to stay awake; and that he 
feels that he should be granted a rating in excess of 30 
percent for PTSD because of the effects of his illness.  A 
transcript of his testimony is of record.  

A Hearing Officer's decision, dated in March 1994, granted 
an increased rating of 50 percent for the veteran's 
service-connected PTSD; effective February 2, 1993.  That 
determination was implemented by rating decision of April 
1994.  

Thereafter, a Board decision of September 1996 remanded the 
case to the RO for additional development of the medical 
evidence, to include another special VA psychiatric 
examination to determine the current nature, extent and 
degree of social and industrial impairment stemming from 
the veteran's service-connected PTSD.

The additional medical evidence obtained included 
outpatient treatment records from the VAMC, West Side, 
showing that the veteran continued to be seen for 
complaints involving respiratory disorders, hearing 
defects, allergies, and skin problems.  Outpatient 
treatment records from the Day Treatment Center included a 
Outpatient Discharge Summary, dated in November 1994, 
showing that the veteran had continued to attend that 
facility on a weekly basis until January 1992, when he 
began to avoid individual therapy sessions because of a 
feeling of being overwhelmed with closeness and talk of 
Vietnam, and those sessions were discontinued until 
December 1993, when short, five to 30 minute sessions were 
resumed.  During this entire period, the veteran continued 
to remain active in the Day Treatment Center community, 
helping out with sales, interacting increasingly with 
others in the community, but declining to go on 
"outings."  Medication with Mellaril and anti-depressants 
was discontinued in June 1994.  The veteran became more 
assertive, more outgoing, and had an improved mood with 
decreased anxiety.  He began to develop a healthy sense of 
humor in coping with his problems, and in November 1994 was 
ready to consider referral to Vocational Rehabilitation, 
stating that he had gotten all he could out of the Day 
Treatment Center.  He also requested a referral to the 
Mental Health Clinic, but was unready to re-engage with 
PTSD groups.  He was discharged from the Day Treatment 
Center in November 1994 with improved ability to trust his 
own perceptions, improved mood, decreased anxiety, 
increased socialization, and improved family boundaries.  
His medications included only Alprazolem, .25 mgs. twice 
daily, and his prognosis was good.  The diagnosis was Axis 
I: PTSD; alcohol dependence in full remission since 1987;  
Axis II: Avoidance personality disorder.  No GAF Score was 
provided.  

A report of VA psychiatric examination, conducted in June 
1997, shows that the examining psychiatrist reviewed the 
veteran's claims folder and interviewed the veteran.  He 
indicated that the veteran was divorced, without children, 
and unemployed, and that he lived in an apartment in 
Chicago.  He was prescribed Paxil, 50 mgs. daily, attended 
monthly therapy at the VAMC, West Side, and reported no 
psychiatric hospitalizations.  He complained of having no 
social life and a poor financial situation.  The veteran 
spent his days sleeping till 8:00 a.m., watching 
television, washing his mother's dog, and doing chores 
around the house such as washing dishes.  On weekends, he 
mostly watched television.  He indicated that he sometimes 
felt like volunteering, but never did.  Mental status 
examination disclosed that the veteran was well-oriented, 
pleasant and cooperative, with a low but audible voice.  
Recent memory was intact, but calculation was poor and 
abstractive ability was not estimated.  He seemed quite 
unaware of current local or national events.  He denied 
auditory hallucinations, and there was no evidence of 
anything that suggested auditory or visual hallucinations 
during the examination.  He admitted feelings of suspicion 
and of being "watched" while outside, but did not appear 
particularly suspicious.  No current ideas of reference 
were present.  The Axis I diagnoses were: PTSD and 
schizoaffective disorder; there were no Axis II or Axis III 
diagnoses; and Axis V showed that the veteran's current and 
past-year GAF Scores were 65/65, indicative of some mild 
symptoms or some difficulty in social, occupational, or 
school functioning pretty well; has some meaningful 
personal relationships.  The psychiatric examiner indicated 
that he would provide a further opinion after psychological 
testing of the veteran was completed.

A report of VA psychological evaluation of the veteran, 
conducted in June 1997, states that the veteran was 
cooperative, spoke in a low but intelligible voice, and 
showed more spontaneity as the interview progressed.  The 
veteran described his military history and his Vietnam 
experiences in detail, and completed a complete battery of 
psychological tests.  The Wechsler Adult Intelligence  
Scale - R (WAIS-R) showed that his intellectual functioning 
was average, his verbal facility good, word definitions 
concise, and verbal productions devoid of thought 
pathology.  Arithmetic was problematic and suggestive of 
anxiety, while there was some lack of knowledge of 
generally well-known facts, suggestive of withdrawal.  
Thought processes were adequate, while passive-dependent 
traits and perceived personal inadequacy was thought to 
detract from judgment and adaptive resolution of problems.  

The Mississippi Multiphasic Personality Inventory - 2 
(MMPI-2) was notable for a tendency to exaggerate his 
psychiatric symptomatology, consistent with his very 
negative self-perception and deeply felt personal 
inadequacy.

The Mississippi Scale for Combat-Related PTSD accrued an 
aggregate score of 140, well above the cut point of 107 and 
the average score of 130, and was consistent with an 
overstatement of PTSD symptomatology.  Even allowing for 
the exaggerated score, there were numerous manifestations 
of PTSD symptomatology with high frequency and intensity, 
including distressing reminders of the military experience, 
nightmares and sleep disturbances, anhedonia, feelings of 
guilt and shame over his conduct and survivor's guilt, 
isolation and detachment from people, vocational 
instability and substance abuse.

The Clinician-Administered PTSD Scale (CAPS-SX) shows that 
the veteran acknowledged most symptoms of PTSD, although 
the frequency of symptoms and degree of emotional distress 
were subject to variation and some degree of exaggeration.  
The diagnoses were PTSD and schizoid personality disorder.  

In an Addendum, dated in July 1997, the psychiatric 
examiner expressed the opinion that, based upon the 
psychological evaluation and the VA outpatient discharge 
summary of November 1994, the veteran could definitely 
establish and maintain relationships and did so, and that 
he further demonstrated considerable initiative, 
flexibility and reliability.  No opinion was offered as to 
his efficiency, but the examiner again noted that the 
veteran's current and past-year GAF Scores were 65/65, 
indicative of some mild symptoms or some difficulty in 
social, occupational, or school functioning but generally 
functioning pretty well; has some meaningful personal 
relationships.  

Outpatient treatment records from the VAMC, West Side, 
dated from March 1995 to October 1998, show that the 
veteran was seen on several occasions in the PTSD clinic 
with vague diffused plans.  He was subsequently seen in the 
mental health clinic on a monthly basis, complaining of 
panic, anxiety, firecrackers in the neighborhood, etc.  He 
was said to be coping well on Paxil, 20 mgs., and his 
dosage was briefly reduced to 10 mgs. in August 1997.  In 
September 1997, he walked in, stating that he was just 
checking in; that he was doing very well; and that he was 
feeling better than ever.  The reporting physician stated 
that the veteran was calm and pleasant, and in remission.  
In April and July 1998, the veteran asserted that he was 
"doing fine," was taking his medicine and stable, and 
declined group therapy.  It was noted that the veteran had 
good insight, but was fixated at his current level of 
development and would not agree to any new treatment or 
ideas.  In September 1998, the veteran walked in for his 
"monthly visit," stating that he was about to take an 
examination for a post office job; that he had discontinued 
his medication (Paxil) and was beginning to feel anxious 
and fearful.  He was instructed on the need to take his 
medication regularly. 


II.  Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. Part 4 (1998).  Separate diagnostic codes 
identify the various disabilities.  The evaluation of 
service-connected mental disorders is based upon the 
resulting social and occupational and impairment.  Where 
entitlement to service connection has already been 
established, and an increase in the disability rating is 
the issue, the present level of the disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the 
examination.  The rating agency will consider the extent of 
social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126 (1998).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for the rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the 
Secretary did so.  This veteran has appealed the RO's 
rating action of March 1993 which denied a rating in excess 
of 30 percent for his service-connected PTSD.  During the 
pendency of this appeal, a rating decision of April 1994 
granted an increased rating of 50 percent for the veteran's 
PTSD, and he continued his appeal for a higher evaluation.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, 
including PTSD.  61 Fed. Reg. 52,695 (1996).  On and after 
that date, all diagnoses of mental disorders for VA 
purposes must conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  61 Fed Reg. 52,700 (1996), now codified at 38 C.F.R. 
§§ 4.125-4.130).  The new criteria for evaluating service-
connected psychiatric disability are codified at newly 
designated 38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 
(1996).  The new rating criteria are sufficiently different 
from those in effect prior to November 7, 1996, that the RO 
and the Board are required to evaluate the veteran's 
service-connected PTSD by applying the criteria contained 
in the VA Schedule for Rating Disabilities related to 
psychiatric disability as it was in effect prior to 
November 7, 1996, as well in accordance with the revised 
criteria that became effective on that date.  Karnas, at 
311.  The record shows that the RO has done so.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders 
codified under 38 C.F.R. Part 4, § 4.132.  Under those 
criteria, a 50 percent evaluation for PTSD is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired and, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment, 
while a 70 percent evaluation is warranted for PTSD where 
the ability to establish and maintain effective and 
favorable relationship with people is severely impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability 
to obtain and retain employment.  A 100 percent evaluation 
is warranted for PTSD where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such 
as fantasy, confusion, panic, and explosions of aggressive 
energy result in profound retreat from mature behavior, or 
the claimant is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, §  4.132, Diagnostic Code 
9411 (in effect prior to November 7, 1996).

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General 
Rating Formula for Mental Disorders described at  38 C.F.R. 
Part 4, § 4.130 (1998).  That formula provides that 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships will be rated as 50 percent 
disabling.  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms 
such as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships will be 
rated as 70 percent disabling.  Total occupational and 
social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will 
be rated as 100 percent disabling.  38 C.F.R. Part 4, §  
4.130, Diagnostic Code 9411 (1998).

During the pendency of this appeal, the formula for 
evaluating PTSD changed, as described above.  Following the 
assignment of the current 50 percent evaluation, a Board 
remand ordered additional psychiatric examination and 
psychological evaluation, and the RO re-evaluated the 
veteran's case under both the old and the new criteria, 
reviewing all VA psychiatric examinations, psychological 
testing, and other records, and determined that a rating in 
excess of the currently assigned 50 percent disability 
rating was not warranted given the veteran's 
symptomatology.  In cases such as this, the Board also 
considers both the old and new rating formulas for 
evaluation of acquired psychiatric disorders, including 
PTSD, and applies the formula which is most favorable to 
the veteran's case.  Karnas, at 470.

The record in this case shows that the veteran has 
psychiatric diagnoses which include PTSD; a schizoaffective 
disorder; alcohol dependence in remission since 1987; and 
avoidant personality disorder; and a schizoaffective 
personality disorder.  Of those psychiatric disabilities, 
service connection is in effect only for PTSD, currently 
rated as  50 percent disabling under  38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9411 (1998).  Personality 
disorders are not diseases or injuries under applicable 
legislation providing for payment of VA disability 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (1998)

In this matter, the evidence establishes that the veteran 
has some degree of social and industrial impairment.  The 
Board notes, however, that the most recent medical evidence 
shows that, beginning in 1992, the veteran discontinued 
individual therapy but remained active in the Day Treatment 
Center community, helping out with sales, and interacting 
increasingly with others in the community; that medication 
with Mellaril and anti-depressants was discontinued in June 
1994; that the veteran became more assertive, more 
outgoing, and had an improved mood with decreased anxiety, 
began to develop a healthy sense of humor in coping with 
his problems and, in November 1994, was ready to consider 
referral to Vocational Rehabilitation.  Further, he 
requested a referral to the Mental Health Clinic, was 
discharged from the Day Treatment Center in November 1994 
with improved ability to trust his own perceptions, 
improved mood, decreased anxiety, increased socialization, 
and improved family boundaries, his medications included 
only Alprazolem, .25 mgs. twice daily, and his prognosis 
was good.  

To the same point, a report of VA psychiatric examination, 
conducted in June 1997, showed that the veteran was 
divorced, without children, and unemployed; that he was 
prescribed Paxil, 50 mgs. daily, attended monthly therapy 
at the VAMC, West Side, and reported no psychiatric 
hospitalizations.  Mental status examination disclosed 
that, although the veteran admitted feelings of suspicion 
and of being "watched" while outside, he was well-
oriented, pleasant and cooperative; that his recent memory 
was intact; that no current ideas of reference were 
present; that he denied auditory hallucinations, and there 
was no evidence of anything that suggested auditory or 
visual hallucinations during the examination, and he did 
not appear particularly suspicious..  The Axis I diagnoses 
were: PTSD and schizoaffective disorder; there were no Axis 
II or Axis III diagnoses; and Axis V showed that the 
veteran's current and past-year GAF Score was 65/65, 
indicative of some mild symptoms or some difficulty in 
social, occupational, or school functioning pretty well; 
has some meaningful personal relationships.  

The Addendum to that report, dated in July 1997, expressed 
the psychiatric examiner's opinion that, based upon the 
psychological evaluation and the VA outpatient discharge 
summary of November 1994, the veteran could definitely 
establish and maintain relationships and did so, and 
further demonstrated considerable initiative, flexibility 
and reliability.  No opinion was offered as to his 
efficiency, but the examiner again noted that the veteran's 
current and past-year GAF Score was 65/65, indicative of 
some mild symptoms or some difficulty in social, 
occupational, or school functioning pretty well; has some 
meaningful personal relationships.  

Furthermore. the report of VA psychological evaluation of 
the veteran, conducted in June 1997, confirmed the 
diagnosis of PTSD based upon current symptomatology, but 
indicated that the veteran had a tendency to exaggerate his 
psychiatric symptomatology, consistent with his very 
negative self-perception and deeply felt personal 
inadequacy.

Finally, the most recent VA outpatient treatment records 
show that the veteran reported that he was doing very well 
and that he was feeling better than ever, and that the 
reporting physician stated that the veteran was calm and 
pleasant, and in remission on his medication.  In April and 
July 1998, the veteran asserted that he was "doing fine;" 
and that was taking his medicine and stable.  In September 
1998, the veteran walked in for his "monthly visit," 
stating that he was about to take an examination for a post 
office job; but stated that he had discontinued his 
medication (Paxil) and was beginning to feel anxious and 
fearful.  He was instructed on the need to take his 
medication regularly.

Based on the clinical findings and conclusions set out 
above, with application of the appropriate rating criteria, 
the Board finds that the medical evidence of record 
establishes that veteran's ability to establish or maintain 
effective and wholesome relationships with people is no 
more than considerably impaired and that, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in no more 
than considerable industrial impairment.  That evidence, 
however, does not establish that the veteran's ability to 
establish and maintain effective and favorable relationship 
with people is severely impaired, or that the 
psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability 
to obtain and retain employment, such as to warrant 
assignment of an increased evaluation of 70 percent for 
PTSD.  38 C.F.R. Part 4, §  4.132, Diagnostic Code 9411 (in 
effect prior to November 7, 1996).  

Applying the newly revised criteria in effect on and after 
November 7, 1996, the Board finds that the medical evidence 
as discussed above establishes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships consistent with a 50 percent disability 
evaluation.  The evidence does not, however, establish 
current occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms 
such as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 

(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships such as to 
warrant an increased rating of 70 percent for PTSD.  
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (1998) 
(effective on and after November 7, 1996).  

The Board further finds that the medical evidence of record 
does not demonstrate the clinical presence of any one or 
more of the diagnostic criteria for a 100 percent schedular 
rating under either the old or the newly-revised criteria 
for rating psychiatric disability.  The Board has 
considered the testimony of the veteran at his personal 
hearing held before a Hearing Officer at the RO in December 
1994.  While the Board finds the veteran's testimony 
credible as to the factual matters related, the veteran's 
self-estimate of the extent of his psychiatric disability 
and the scope of its disabling manifestations is not 
credible, but demonstrates the tendency toward exaggeration 
of psychiatric symptomatology recognized during 
psychological testing, and is contradicted by the medical 
evidence of record showing a clear-cut improvement in his 
condition. 

Therefore, it is the judgment of the Board that the 
clinical and other data establish that the veteran's 
service-connected PTSD is not currently productive of 
occupational or social impairment sufficient to warrant 
assignment of a rating in excess of 50 percent under the 
criteria in effect prior to or on and after November 7, 
1996.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran has not asserted that the schedular ratings are 
inadequate.  Further, the record in this case presents no 
evidence or argument to reasonably indicate that the 
provisions of  38 C.F.R. Part 4, §§ 4.16(b) or  3.321(b)(1) 
(1998) are potentially applicable.  There is no competent 
medical evidence in the record stating that the veteran is 
unemployable due to service-connected disability, or that 
vocational rehabilitation is infeasible, and the veteran 
has not credibly testified that he is unable to obtain 
employment due to service-connected disability.  Nor is 
there evidence of circumstances which the appropriate 
officials might find so "exceptional or unusual" as to 
warrant an extraschedular rating.  Shipwash v. Brown,  8 
Vet.App.  218, 227 (1995).  Accordingly, the Board will not 
address the issues of benefit entitlement under the 
provisions of  38 C.F.R. Part 4, §§ 4.16(b) or 3.321(b)(1) 
(1998).  


ORDER

A rating in excess of 50 percent for PTSD is denied. 



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


- 17 -


- 1 -


